       Case 1:20-cv-00951-SKO Document 35 Filed 08/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FELIX JIMENEZ TOXTLE and JUAN                     Case No. 1:20-cv-00951-SKO
      CARLOS VARGAS HERNANDEZ,
12                                                      ORDER DIRECTING THE CLERK OF
                          Plaintiffs,                   COURT TO CLOSE THE CASE
13
               v.                                       (Doc. 34)
14
      UNITED STATES OF AMERICA and
15    YANCHHI YAM,

16
                          Defendants.
17

18

19            On August 24, 2021, the parties filed a joint stipulation dismissing the entire action with

20   prejudice. (Doc. 34.) In light of the parties’ stipulation, this action has been terminated, see Fed.

21   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

22   been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

23
     IT IS SO ORDERED.
24

25   Dated:     August 25, 2021                                 /s/ Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
